[Cite as State v. Terry, 2014-Ohio-4892.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




STATE OF OHIO,                                    :
                                                        CASE NOS. CA2014-02-053
        Plaintiff-Appellee,                       :               CA2014-03-062

                                                  :             OPINION
    - vs -                                                       11/3/2014
                                                  :

CHRISTOPHER TERRY,                                :

        Defendant-Appellant.                      :



       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                  Case Nos. CR2012-12-2019 and CR2013-01-0004



Michael T. Gmoser, Butler County Prosecuting Attorney, Lina N. Alkamhawi, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for plaintiff-appellee

John T. Willard, P.O. Box 35, Hamilton, Ohio 45012, for defendant-appellant



        PIPER, J.

        {¶ 1} Defendant-appellant, Christopher Terry, appeals a decision of the Butler County

Court of Common Pleas, revoking his community control.

        {¶ 2} In late 2012, Terry committed multiple theft offenses in an attempt to fund his

drug addiction. Terry first broke into a home and stole various items of personal property,

including a television and jewelry. Terry also broke into a store and stole items, including a
                                                                         Butler CA2014-02-053
                                                                                CA2014-03-062

portable DVD player and gaming devices. Terry was arrested and charged in two separate

cases with burglary, theft, and breaking and entering.

       {¶ 3} The two cases against Terry were consolidated, and Terry pled guilty to each

charge. The trial court held a sentencing hearing and sentenced Terry to an aggregate

sentence of three years. The sentence was comprised of three years for the burglary charge,

a one-year concurrent sentence for the breaking and entering charge, and time already

served for the theft charge. The trial court reserved the imposed sentence and placed Terry

on community control, ordering Terry to attend the Community Correctional Center, obtain

employment, and report for intensive supervision for one year and basic supervision for two

years after his intensive supervision period expired.

       {¶ 4} After completing some of the Community Correctional Center program and

obtaining his GED, Terry violated the terms of his community control by failing to report for

his supervision. Specifically, Terry's probation officer reported to the court that Terry failed to

appear for scheduled office appointments, that attempts to locate him had been

unsuccessful, and that Terry's whereabouts were unknown. Eventually, a warrant was

issued and Terry was arrested and ordered to appear for a revocation hearing.

       {¶ 5} The trial court held a hearing, at which Terry admitted to violating the terms of

his community control. The trial court revoked Terry's community control and ordered Terry

to serve the three-year sentence the trial court imposed at the first sentencing hearing. Terry

now appeals the trial court's ruling, raising the following assignment of error.

       {¶ 6} THE COURT ABUSED ITS DISCRETION WHEN IT IMPOSED THE MAXIMUM

SENTENCE UPON THE APPELLANT UPON REVOCATION OF PROBATION FOR

FAILURE TO REPORT TO PROBATION OFFICER [SIC] AND NO OTHER VIOLATIONS

WERE ALLEGED OR SHOWN.

       {¶ 7} Terry argues in his assignment of error that the trial court erred by revoking his
                                                -2-
                                                                        Butler CA2014-02-053
                                                                               CA2014-03-062

community control and imposing a three-year sentence.

       {¶ 8} "The privilege of community control rests upon the probationer's compliance

with the community control conditions and any violation of those conditions may properly be

used to revoke the privilege." State v. Sturgill, 12th Dist. Butler No. CA2011-08-166, 2012-

Ohio-4102, ¶ 13, citing State v. Simpson, 12th Dist. Butler No. CA2000-12-251, 2002-Ohio-

1909, ¶ 23. An appellate court will not reverse a trial court's decision to revoke community

control absent an abuse of discretion. Sturgill at ¶ 13. More than an error of law, an abuse

of discretion connotes that the trial court's attitude in reaching its decision was unreasonable,

arbitrary, or unconscionable. Id.

       {¶ 9} After reviewing the record, we find no abuse of discretion in the trial court's

decision to revoke Terry's community control, as there was evidence presented to

demonstrate that Terry violated the term of his community control by failing to appear for

scheduled appointments with his parole officer. Moreover, Terry admitted at the revocation

hearing that he violated the terms of his community control by failing to appear for his

scheduled meetings. Despite Terry's argument that revocation was an abuse of discretion

because he had only violated one term of his community control, any violation of community

control conditions may properly be used to revoke the privilege. As such, we find that the

trial court did not abuse its discretion in revoking Terry's community control.

       {¶ 10} Terry also challenges the three-year sentence the trial court ordered him to

serve. However, Terry is foreclosed from challenging his sentence, as the proper time to

challenge the three-year term was when the trial court first imposed the sentence. State v.

Painter, 12th Dist. Clermont No. CA2012-04-031, 2013-Ohio-529. As this court explained in

Painter, any questions concerning the validity of a sentencing entry or matters pertaining

thereto should be raised on a direct appeal of that particular entry, and not through a

collateral attack of the revocation of community control. Id. at ¶ 15.
                                               -3-
                                                                     Butler CA2014-02-053
                                                                            CA2014-03-062

      {¶ 11} Even so, we find that Terry's three-year sentence was proper, as it was not

contrary to law. A sentence is not clearly and convincingly contrary to law where the trial

court considers the purposes and principles of R.C. 2929.11, as well as the factors listed in

R.C. 2929.12, and sentences appellant within the permissible statutory range. State v.

Money, 12th Dist. Clermont No. CA2013-02-016, 2013-Ohio-4535. Here, the trial court

abided by its statutory requirements when it imposed a three-year sentence on Terry, and the

three-year sentence was within the statutory range for his crimes. As such, Terry's sentence

was valid.

      {¶ 12} Having found that the trial court properly revoked community control and that

Terry's sentence was valid, we overrule Terry's assignment of error.

      {¶ 13} Judgment affirmed.


      HENDRICKSON, P.J., and M. POWELL, J., concur.




                                             -4-